Citation Nr: 0317075	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  97-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for depressive 
reaction, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for nonunion tibial 
tubercle fragment of the left knee, currently evaluated as 10 
percent disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to July 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, denied the benefits 
sought.

It is noted that, although having requested a hearings before 
the RO and also before a travel section of the Board, the 
veteran failed to appear for the RO hearing scheduled for 
December 16, 1996.  Notice of the hearing was mailed to the 
veteran's address of record more than one month prior to the 
scheduled hearing date and was not returned as undeliverable.  
No request was received for rescheduling.  In December 1996, 
the veteran contacted the RO and also withdrew his request 
for a hearing before the Board.  Therefore, the requests for 
hearing are deemed withdrawn, and the appeal is being 
processed accordingly.  38 C.F.R. § 20.704 (d) (2002).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran's depressive reaction manifests by sleep 
disturbance, thought processes that are entirely normal and a 
depressed mood. 

3.  The veteran's lumbar disc disease manifests by diminished 
range of motion not so serious as to approximate a severe 
disablement in that regard; intermittent relief from 
recurring attacks is not demonstrated, and the record fails 
to suggest any appreciable neurological deficits.

4.  The veteran's service-connected left knee manifests by 
some tenderness, essentially full range of motion, no 
instability, or effusion and no evidence of weakened 
movement, fatigability or incoordination.

5.  The veteran warrants a combined 50 percent disability 
evaluation for his service connected disabilities.

6.  The veteran has a high school education, and two years of 
college education, as well as work experience as a motor 
transport operator and security guard.

7.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for depressive reaction disorder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§  3.159, 4.1, 4.7, Part 4, 4.130, 
Diagnostic Code 9405 (prior to November 7, 1996), 4.132 (from 
November 7, 1996), Code 9410 (2002). 

2.  The schedular criteria for rating greater than 20 percent 
for lumbar disc disease disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5293 (prior to and from September 23, 
2002).  

3.  The schedular criteria for rating greater than 10 percent 
for nonunion tibial tubercle fragment of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5260 (2002).  

4.  The criteria for a total disability rating based on TDIU 
due to service-connected disabilities have not been met.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claims.  

The issues on appeal pertains to increased evaluations and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  The Board observes that there is 
no assertion that any service connected disability has 
worsened beyond that as currently represented in the evidence 
of record, and the veteran has been offered an opportunity to 
submit additional evidence in support of the claims.  The 
evidence, likewise, does not suggest any worsening of any 
service connected disability.

The Board concludes that under the circumstances satisfactory 
efforts have been made in these regards.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Depressive Reaction

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The Board notes that the regulations pertaining 
to mental disorders were revised.  Prior to November 7, 1996, 
such disorders were rated under 38 C.F.R. § 4.132 (1996).  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130. 
61 Fed. Reg. 52700 (Oct. 8, 1996).  Therefore, the veteran's 
claim for an increased rating for psychiatric disability will 
be evaluated under both the new and old law.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply).  

Both sets of rating criteria were applied to the veteran's 
claim by the RO.  Accordingly, the veteran will not be 
prejudiced if the Board proceeds with appellate consideration 
of the claim presented.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (before November 1996).

30% There is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The symptoms result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  In a precedent opinion, 
dated November 9, 1993, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c)

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6.  It should also be 
noted that use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

From November 7, 1996, the VA Schedule for Rating 
Disabilities was amended.  The pertinent provision now reads 
as follows:  General Rating Formula for Psychoneurotic 
Disorders:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9410 (from November 7. 1996).

30% The disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A social worker report from February 1995 reflects that the 
veteran attended church and that it provided support for him.  
At a VA examination in July 1996, the veteran reported sleep 
difficulty and that he stayed depressed most of the time.  He 
was assessed as without delusional or hallucinatory elements.  
However, although his thought processes were entirely normal, 
his mood was depressed.  

The evidence does not demonstrate or approximate 
symptomatology representing a 50 percent or higher evaluation 
under either the old or new criteria.  Accordingly, the 
preponderance of the evidence is against any higher 
evaluation for this disability.

Lumbar Disc Disease

Back disabilities are evaluated under 38 C.F.R. §4.71a, 
Diagnostic Codes 5285 to 5295.  Separate evaluations apply 
for each level of the back (cervical, thoracic, lumbar) 
affected by a service-connected disability.  In this case, 
service-connection is established for the lumbar area.  Thus, 
evaluation of the veteran's disability is limited to 
Diagnostic Codes 5289, 5292-5293 or 5295.  

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the earlier provisions of Diagnostic Code 5293 
(intervertebral disc syndrome), a 60 percent evaluation is 
warranted where the disorder is pronounced with little 
intermittent relief, there is sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and there 
are neurologic findings, such as absent ankle jerk, 
appropriate to the site of the diseased disc; a 40 percent 
evaluation is warranted where the disorder is severe with 
intermittent relief from recurring attacks; a 20 percent 
evaluation is warranted where the disorder is moderate with 
recurring attacks; a 10 percent evaluation is warranted where 
the disorder is mild. 38 C.F.R. § 4.71a, Code 5293 (prior to 
September 22, 2002).

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295. 

By regulatory amendments effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluating intervertebral disc syndrome (IVDS), as set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Consideration of 
the veteran's claim for increase under both the old and 
criteria is required.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Notice of the changes and opportunity to 
present additional argument or evidence has been afforded the 
veteran. 

Under the rating criteria in effect from September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months a 40 percent evaluation would be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
a 20 percent evaluation is assigned.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective from September 23, 2002).

The Notes under that provision provide (1): For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  And Note (3) provides: 
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Outpatient treatment records fail to demonstrate the presence 
of radicular pain.  See e.g. outpatient treatment records 
from February 1996.

A lumbar MRI from November 1995 produced the impression of 
central and slight disc protrusion at L-5 to S-1; mild facet 
disease from Level L-3 to S-1 and mild neural foramina 
encroachment on the left of level L-5 to S-1.  

On physical examination in July 1996, the veteran was then 35 
years of age.  He indicated painful range of motion and back 
stiffness, but he denied radicular cough or sneeze, 
discomfort to the toes, sphincter weakness or fasciculations.  
Forward flexion was to 60 degrees, backward extension was to 
20 degrees, lateral flexion was to 30 degrees bilaterally, 
rotation was to 35 degrees bilaterally.  Lumbar lordosis was 
normal; no particular erector spasm was present, and there 
was no spinal deformity.  X-rays revealed a narrowing of the 
L5-S-1 disc space.  The height of vertebral bodies and 
alignments were within normal limits.  Diagnosis was 
degenerative joint disease of the lumbar back with early 
degenerative disc disease  and restricted mobilities.  

Range of motion is not represented as so serious as to 
approximate a severe disablement in that regard.  
Intermittent relief from recurring attacks is not 
demonstrated.  The record fails to suggest any neurological 
deficits or other pathology to suggest that evaluation of the 
veteran's service connected back disability would be more 
favorably evaluated under the revised evaluation criteria.  
Accordingly, the preponderance of the evidence is against any 
higher rating than that currently assigned.

Left Knee

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of 
arthritis.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  Where there is limitation of leg flexion 
to 15 degrees, a 30 percent evaluation would be warranted.  
Where the limitation is to 30 degrees, a 20 percent 
evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

X-rays of the left knee fail to demonstrate other than 
Osgood-Schlatter disorder in the tibial tubercle of the left 
knee.  The veteran complained of sensitivity to pressure in 
the tubercle.  On physical examination, the knees appeared 
normal, but close inspection revealed a prominent anterior 
tibial tubercle, which, with pressure, was tender.  Both knee 
could extent to 140 degrees and extend to a null point.  
Cruciate and collateral ligaments were intact.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).   

In this case, knee instability is not demonstrated on 
examination or in outpatient treatment records.  The assigned 
evaluation has been predicated on a slight impairment of the 
knee, which would be better characterized as some tenderness 
with essentially full range of motion, no effusion and no 
evidence of weakened movement, fatigability or 
incoordination.  The veteran also reports chronic knee pain.  
Under the circumstances, evaluation criteria such as those 
listed under Diagnostic Code 5260 more closely approximate 
the disability at issue.  Nevertheless, the preponderance of 
the evidence is against evaluation under such rating 
criteria.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's knee disability is 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 
4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45.  Except for pain, 
which is the predominant basis of the current rating, the 
presence of other factors enumerated in these regulations 
have not been demonstrated by competent evidence.



Total Rating

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The combined disability evaluation is 50 percent.  In 
addition to the above evaluated disabilities, service 
connection presently is in effect for pulmonary fibrosis 
evaluated as noncompensably disabling.  Although service 
connection for that disorder was established pursuant to an 
April 1992 rating, there is no evidence of complaints or 
treatment for that condition on subsequent examination or in 
outpatient treatment records.  Thus, there is no basis to 
suggest that that disability would affect entitlement to the 
claimed benefit.  

As the veteran's individual disability ratings are each less 
than 40 percent, the Board notes that the veteran does not 
meet the percentage requirements of 38 C.F.R. § 4.16(a).  
Furthermore, for the reasons set forth below, the Board finds 
that the evidence does not show that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation, within the meaning of VA 
law.  As such, the criteria for assignment of a total rating 
on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), 
are not met, and the claim is denied.

According to the veteran's Application for Increased 
Compensation Based on Unemployability, received in February 
1998, he has a high school education and two years of college 
education, as well as work experience as a security guard.  
His DD-214 reflects experience as a motor transport operator.

The Board has thoroughly reviewed the evidence of record, as 
described in pertinent part above.  However, the Board finds 
no medical or other evidence of record that the veteran is 
unemployable due to his service-connected disabilities.  The 
Board acknowledges that the veteran's depressive reaction and 
other disabilities may adversely affect employment to some 
degree.  However, that factor alone is not enough to consider 
the veteran unemployable. 

Based upon the above analysis the Board finds that there is 
no medical statement or other evidence of record indicating 
the veteran is unable to work due to his service-connected 
disabilities.  Furthermore, the Board emphasizes that 
difficulty in obtaining or retaining employment is not the 
standard; rather, it must be shown that the veteran's 
service-connected disabilities preclude all forms of 
substantially gainful employment, consistent with her 
educational and vocational history.  Such is not shown here 
by persuasive evidence.  Nor has the veteran demonstrated 
that he has such an unusual disability picture, in that there 
is no evidence of frequent hospitalizations or treatment 
records for the claimed disabilities.  In short, there is 
simply no persuasive evidence of record that supports the 
veteran's claim that he is unemployable by virtue of his 
service-connected disabilities.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.

There is no competent evidence of record which indicates that 
the veteran's disdabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for depressive disorder 
is denied. 

Entitlement to increased evaluation for lumbar disc disease 
is denied.

Entitlement to increased evaluation for nonunion tibial 
tubercle fragment of the left knee is denied.

Entitlement to TDIU due to service-connected disabilities is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

